Citation Nr: 0524411	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  01-05 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for posttraumatic osteoarthritis of the left shoulder 
with a history of recurrent dislocation of the left 
glenohumeral joint from February 26, 1992, to November 17, 
1996.

2.  Entitlement to a disability evaluation in excess of 10 
percent for posttraumatic osteoarthritis of the left shoulder 
with a history of recurrent dislocation of the left 
glenohumeral joint from November 18, 1996, to September 14, 
1998.

3.  Entitlement to a disability evaluation in excess of 20 
percent for posttraumatic osteoarthritis of the left shoulder 
with a history of recurrent dislocation of the left 
glenohumeral joint from September 15, 1998, to April 29, 
2001.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, 
Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to December 
1961.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina, (the RO) which in pertinent 
part, granted service connection for post traumatic 
osteoarthritis of the left shoulder with a history of 
recurrent dislocation of the left glenohumeral joint and 
assigned a 20 percent evaluation from February 26, 1992, to 
November 17, 1996; a 10 percent evaluation from November 18, 
1996, to September 14, 1998; and a 20 percent evaluation from 
September 15, 1998. 

The veteran expressed disagreement with the disability 
evaluations assigned to the left shoulder disability.  In an 
April 2003 decision, the Board, in part, denied a rating 
higher than 20 percent for the period from February 26, 1992 
to November 17, 1996; a rating higher than 10 percent for the 
period from November 18, 1996 to September 14, 1998; and a 
rating higher than 20 percent for the period from September 
15, 1998 to April 29, 2001.  The veteran appealed to the 
United States Court of Appeals for Veterans' Claims (Court).

In an October 2004 Order, the Court vacated that portion of 
the April 2003 Board decision that denied the ratings listed 
above.  The Court remanded the matter to the Board for 
readjudication.

In April 2004, the veteran was notified that the RO denied a 
total rating based on individual unemployability due to 
service-connected disabilities (TDIU).  The veteran has not 
replied, therefore the Board shall only review the issues 
listed on the title page.


FINDINGS OF FACT

1.  The veteran is right hand dominant; therefore, his left 
shoulder is his minor upper extremity.

2.  From February 26, 1992, to November 17, 1996, the 
service-connected post traumatic osteoarthritis of the left 
shoulder with a history of recurrent dislocation of the left 
glenohumeral joint was principally manifested by complaints 
of pain and limitation of functional motion of the left arm 
to the shoulder level.

3.  From November 18, 1996, to September 14, 1998, the 
service-connected post traumatic osteoarthritis of the left 
shoulder with a history of recurrent dislocation of the left 
glenohumeral joint was principally manifested by complaints 
of pain and limitation of functional motion of the left arm 
to above the shoulder level.

4.  From September 15, 1998, to April 29, 2001, the service-
connected post traumatic osteoarthritis of the left shoulder 
with a history of recurrent dislocation of the left 
glenohumeral joint was principally manifested by complaints 
of pain and limitation of functional motion of the left arm 
to midway between the side and shoulder level.




CONCLUSIONS OF LAW

1.  From February 26, 1992, to November 17, 1996, the 
criteria for a disability evaluation in excess of 20 percent 
for the service-connected post traumatic osteoarthritis of 
the left shoulder with a history of recurrent dislocation of 
the left glenohumeral joint have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5201 (2004).

2.  From November 18, 1996, to September 14, 1998, the 
criteria for a disability evaluation in excess of 10 percent 
for the service-connected post traumatic osteoarthritis of 
the left shoulder with a history of recurrent dislocation of 
the left glenohumeral joint have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5201 (2004).

3.  From September 15, 1998, to April 29, 2001, the criteria 
for a disability evaluation in excess of 20 percent 
disability evaluation for the service-connected post 
traumatic osteoarthritis of the left shoulder with a history 
of recurrent dislocation of the left glenohumeral joint have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5201 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts on appeal that an evaluation of 30 
percent should have been granted for his left shoulder 
disability for the time period from 1992 to 2001.  
Specifically, the veteran's representative argues that the 
Board did not adequately assess the veteran's pain and 
functional loss. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2003).  Under the VCAA, VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

With regard to the content of the notice, the Board notes 
that in Pelegrini v. Principi, 18 Vet. App. 112 (2004) the 
Court appears to have held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant 's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
Statement of the Case and correspondence from the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  

A letter was sent to the appellant in November 2002, 
regarding his claim for higher evaluations.  The letter 
advised the veteran what information and evidence was needed 
to substantiate the claim.  The letter also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the higher 
evaluation and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claims.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records and records from other Federal 
agencies.  

In essence, the November 2002 letter contained the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession).  The Board finds that he 
was fully notified of the need to give to VA any evidence 
pertaining to the claim.  When considering the notification 
letters and the other documents described above, as a whole, 
the Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the claimant covering all content requirements is 
harmless error.  

The Board notes that the initial unfavorable adjudications in 
this appeal were made prior to the effective date of the 
VCAA.  Since the veteran was given the required notifications 
later, the lack of pre-adjudication notification did not 
prejudice his claims because he was not denied any rights to 
which he was entitled at the time, and the claims were 
readjudicated after VCAA-compliant notice had been given.

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, or the 
veteran has been notified that VA was unable to obtain it.  
He has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal.  

The Board notes that during the appeal process the veteran 
claimed benefits based on a claim for TDIU.  A December 2002 
letter shows that the veteran applied for Social Security 
Administration (SSA) benefits.  Further, VA outpatient 
records that date from April 2002 to May 2003 as well as a 
report of a VA examination conducted in September 2003, have 
been added to the record.  As these records are not relevant 
to the claim for higher evaluations from the initial grant of 
benefits for the time period between 1992 and 2001, the Board 
will not review these documents or request the veteran's SSA 
medical records.

Furthermore, in response to a Board notification letter, the 
veteran's representative, in a November 2004 letter, 
indicated that there was no further evidence to add to the 
record.  Thus, the Board finds that VA has satisfied the duty 
to assist the veteran.  

Criteria for higher evaluations

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Id.  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
(as here) the initial assignment of a disability rating has 
been appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that the Court has held that when a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These factors do not 
specifically relate to muscle or nerve injuries independent 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  
DeLuca, supra.

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59.

Diagnostic Code 5010 indicates that the arthritis due to 
trauma is rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Diagnostic Code 5201 provides for the evaluation of 
limitation of motion of the shoulder.  Limitation of motion 
of the arm at shoulder level is rated 20 percent disabling 
for both the major and the minor side.  Limitation of the arm 
midway between the side and the shoulder level is rated 30 
percent disabling on the major side; and limitation to 25 
degrees from the side is rated 40 percent disabling on the 
major side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, other impairment of the humerus, 
a 20 percent evaluation is warranted for impairment of the 
minor extremity caused by malunion resulting in moderate or 
marked deformity, or for recurrent dislocation of the 
scapulohumeral joint with frequent episodes of dislocation at 
the scapulohumeral joint and guarding of all arm movements.  
A 40 percent evaluation is assigned where there is fibrous 
union, a 50 percent evaluation is warranted for nonunion or a 
false flail joint, and a 70 percent evaluation is warranted 
for loss of the humeral head (flail shoulder).  38 C.F.R. § 
4.71a, Diagnostic Code 5202.

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  In this case, the 
evidence (e.g., in-service examination of March 1960) shows 
that the veteran is right-handed.  Consequently, for rating 
purposes, the right shoulder is the dominant extremity.

The veteran's statements are deemed competent with regard to 
the description of the symptoms of her disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record in conjunction with the pertinent rating criteria.

Entitlement to a disability evaluation in excess of 20 
percent for post traumatic osteoarthritis of the left 
shoulder with a history of recurrent dislocation of the left 
glenohumeral joint from February 26, 1992, to November 17, 
1996.

During this time period, the evidence of record includes a 
February 1992 private examination report and the testimony 
provided by the veteran and spouse at an October 1992 
personal hearing.

Without regard to the veteran's complaints of pain clearly, 
the veteran does not reach an higher schedular evaluation 
available under Diagnostic Code 5201, as the veteran was able 
to abduct his left arm to 90 degrees at a February 1992 
private examination.  He had 30 degrees in flexion and 10 
degrees of extension.  

As noted, Diagnostic Code 5202 provides a 40 percent 
evaluation where there is fibrous union.  At the February 
1992 private examination, X-ray revealed degenerative 
osteoarthritis in the acromioclavicular joint.  There were 
also cystic changes noted in the humeral head representing 
degenerative changes.  The assessment was severe degenerative 
osteoarthritis of the left shoulder causing very limited 
range of motion on the left side.  Significantly, there was 
no reported evidence of fibrous union.  Without fibrous 
union, nonunion, or recurring episodes of dislocation, none 
of which is shown in this case, the criteria in Diagnostic 
Code 5202 do not support the assignment of a higher 
disability evaluation.  Diagnostic Code 5203 concerns 
impairment of the scapula or clavicle, which is not shown in 
this case.

As noted above, the Board is obligated to take the veteran's 
reports of painful motion into consideration.  38 C.F.R. 
§ § 4.40, 4.45.  The Board is presented with clear 
involvement of an arthritic process affecting the left 
shoulder and painful motion.  Moreover, the appellant is 
competent to report his symptoms.  At the February 1992 
private examination the veteran reported that since service, 
it had been difficult to use his left arm or lift anything.  
During the October 1992 personal hearing, the appellant, 
along with his wife, testified that he was unable to perform 
any work on their family farm due to his left shoulder 
disability.  He indicated that he was taking aspirin and 
Ibuprofen daily.  He indicated further that the ball and 
socket had grown together.  Further, as a farmer he had to 
purchase more expensive equipment to compensate for his left 
shoulder disability.  His spouse reported that the veteran 
took a lot of aspirin and Ibuprofen.  She observed that he 
was unable to sleep on his left side.  

While the Board must assess the weight to be given to the 
appellant's subjective complaints of pain and functional 
impairment, it must also be supported by objective 
manifestations.  In this case, the record does not 
objectively show that the veteran's function ability was 
limited to such a point that a higher evaluation is warranted 
based on pain or weakness.  The record did not show that the 
veteran experienced incoordination or excess fatigability due 
to his left shoulder disability.  Although the veteran 
reported that he experienced swelling as well as fusion of 
the ball and socket joint, the medical evidence refutes this.  
Further, examination did not reveal edema, swelling, 
instability, heat, redness or effusion or other physical 
findings indicative of significant residuals.  Moreover, as 
noted, the record does not show that his functional shoulder 
motion was restricted to 25 degrees from the side, which 
would be considered 30 percent disabling.  The February 1992 
report indicated that there was no acute bony injury, and no 
acute swelling or pain on palpation of the joint.  While the 
schedular criteria explicitly recognize that functional loss 
may be due to pain, the criteria also provide that subjective 
complaints of pain must be supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  In this case, it 
is not objectively shown that there was additional functional 
limitation that would warrant an increased rating based on 
pain or weakness.  

Entitlement to a disability evaluation in excess of 10 
percent for post traumatic osteoarthritis of the left 
shoulder with a history of recurrent dislocation of the left 
glenohumeral joint from November 18, 1996, to September 14, 
1998.

During this time period, the evidence of record consisted 
mainly of November 1996 and August 1998 private examination 
reports as well as statements of the veteran.

Again, the criteria are not met for a higher schedular 
evaluation available under Diagnostic Code 5201 as the 
November 1996 private examination report indicated that he 
was able to elevate the left shoulder to about 150 degrees.  
He was able to rotate externally to 40 degrees versus 70 
degrees on the opposite side.  The August 1998 treatment 
record from the T. Orthopedics Associates reveals that the 
veteran had limited motion of the left shoulder.  Internal 
and external rotation was only about 50 percent of normal.  
The veteran was able to abduct to about 90 degrees.  Flexion 
was to about 100 degrees.

In regard to Diagnostic Codes 5202 and 5203, the November 
1996 private X-ray examination revealed mild osteoarthritis 
of the glenohumeral joint and some spurring of the 
acromioclavicular joint.  The examiner noted that he had 
almost lost the joint space at the glenohumeral joint 
although a lot of osteophytic spurring had not occurred.  The 
impression was left glenohumeral joint osteoarthritis 
secondary to dislocation arthropathy.  The August 1998 
diagnostic impression was left shoulder degenerative joint 
disease.  However, there was no reported recurrent 
dislocation, malunion, fibrous union or impairment of the 
scapula or clavicle.  

The November 1996 private medical report indicates that the 
veteran reported having left shoulder pain and he reported 
that his left shoulder dislocated several times since service 
and it "goes out" on him several times.  He took Ibuprofen 
for the pain.  Examination revealed mild crepitance with 
rotation of the arm at the side.  He had discomfort with 
overhead elevation.  He had a positive Hawkins and Neer 
impingement sign.  In a May 1997 statement, Dr. J.M. stated 
that the veteran had chronic pain syndrome related to his 
left shoulder.

In August 1998, there was crepitation with shoulder pain.  It 
was noted that the veteran was able to continue activities as 
tolerated.  Although the veteran certainly had some 
discomfort, he did not exhibit more than mild, noncompensable 
limitation of motion, as noted above.  The objective medical 
evidence of record does not specifically quantify the 
additional functional loss that resulted from pain.  
Significantly, however, there was no objective evidence of 
atrophy, redness, heat, instability or swelling.  Further, 
functional loss evidenced by motor or sensory deficit in the 
left shoulder was not shown.  Moreover, as reported above 
there was no evidence that the left arm motion was limited to 
shoulder level.  The veteran was able raise his arm 180 
degrees.  

Given these examination findings (November 1996 and August 
1998) of only minimal limitation of motion and pain on 
elevation overhead, the Board finds that a higher rating 
under any applicable diagnostic code is not warranted, even 
with consideration of additional impairment due to pain.

Entitlement to a disability evaluation in excess of 20 
percent for post traumatic osteoarthritis of the left 
shoulder with a history of recurrent dislocation of the left 
glenohumeral joint from September 15, 1998, to April 29, 
2001.

During this time period, the evidence of record consisted 
mainly of a September 15, 1998, VA examination report and 
statements of the veteran.

The September 15, 1998, VA examination report indicates that 
there was limited motion about the left shoulder with forward 
flexion to 60 degrees, abduction to 60 degrees, extension to 
20 degrees, internal rotation to 60 degrees, and external 
rotation to 45 degrees.  Strictly considering the veteran's 
range of motion, the veteran does not reach an higher 
schedular evaluation available under Diagnostic Code 5201 
(limitation of arm motion to a point mid-way between the side 
and shoulder level).

In consideration of Diagnostic Codes 5202 or 5203, X-ray 
examination revealed post traumatic osteoarthritic changes, 
but there was no reported evidence of malunion, fibrous 
union, fibrous nonunion, or impairment of the scapula or 
clavicle.

Taking into consideration the veteran's statements regarding 
pain, the veteran reported having recurrent pain and 
limitation of motion in the left shoulder following the 
injury in service.  The VA physical examination revealed 
tenderness to palpation over the posterolateral aspect of the 
left glenohumeral joint with crepitation about the joint upon 
passive movement of the shoulder in all directions.  

Again, the Board has assessed the weight to be given to the 
appellant's subjective complaints of pain and functional 
impairment.  The veteran repeatedly complained of pain; 
however, he did not identify instability or any functional 
limitation, which would warrant a higher rating under any 
applicable rating criteria.  The Board has considered the 
evidence of crepitation; however, there is no showing that 
this or any other functional loss that the veteran might have 
is not contemplated in the rating now assigned.  The VA 
examination report did not note swelling.  The left shoulder 
had a normal external appearance without atrophy of the 
scapular musculature.  There was no measurable atrophy of 
either arm.  Sensory and vascular examination was normal.  
Grip strength was within normal limits.  The Board finds that 
there was no objective evidence of other manifestations that 
might demonstrate additional functional impairment.  Although 
there is evidence of degenerative changes, neither pain nor 
any other factor approximates any applicable criteria for a 
higher rating.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability evaluation in excess of 20 
percent for posttraumatic osteoarthritis of the left shoulder 
with a history of recurrent dislocation of the left 
glenohumeral joint from February 26, 1992, to November 17, 
1996, is denied.

Entitlement to a disability evaluation in excess of 10 
percent for posttraumatic osteoarthritis of the left shoulder 
with a history of recurrent dislocation of the left 
glenohumeral joint from November 18, 1996, to September 14, 
1998, is denied.

Entitlement to a disability evaluation in excess of 20 
percent for posttraumatic osteoarthritis of the left shoulder 
with a history of recurrent dislocation of the left 
glenohumeral joint from September 15, 1998, to April 29, 
2001, is denied.





	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


